Title: From Thomas Jefferson to George Gibson?, 11 June 1780
From: Jefferson, Thomas
To: Gibson, George



Sir
Richmond June 11. 1780

Understanding from Mr. Dixon that yours and Col. Brent’s men will be clothed in two or three days, so that there will be no necessity for their being delayed when they come up, and Chesterfield Court-house being out of their way, I am to desire that they be carried to Petersburg, by which they will be enabled [to] join the Corps now marching or about to march to the Southward. I shall be very glad of your assistance and Col. Brent’s in modelling them on the Continental plan which the board of War require before you will be received. I am Sir Your most obt. Servt.,

Thos Jefferson

